On Petition for Rehearing.
Howard, J.
In the petition for a rehearing in this case, counsel for appellant confine their argument almost wholly to the discussion of a single error alleged to have been made in the trial court, and which, it is contended, has not been sufficiently considered in this court. The facts in relation to the alleged error are set out in appellant’s brief as follows:
“The sixteenth reason assigned for a new trial reads as follows:
“ “That the court erred in admitting in evidence over the objection of the defendant, the evidence of the witness, Russell Morgan, which evidence consisted in the said witness comparing what purported to be the signature of the plaintiff to her affidavit for change of venue filed in this cause, and whatpurported to be the signature of the plaintiff to her verified reply filed in this cause, with the signature to the written *641release described in the defendant’s third paragraph of answer in this canse, and in stating to the jury that the signature to said purported affidavit and said purported reply was not written by the same person who wrote the signature to said release.’
“The above reason for a new trial, is based upon the following questions propounded to the witness, Bus-sell Morgan, by appellee and answers thereto, as well as other questions to and answers by the same witness:
“ 'You may examine the signature on this paper marked No. 16, there Tmogene Hyatt, and also examine the signature on the paper in the case entitled the affidavit for a change of venue, and also the signature in the case entitled the reply to the defendant’s answer, and state to the jury whether or not they were all three written by one and the same hand in your judgment.
“ 'The defendant objects to the question because the comparison is admitted to be made with the writing in question, and the papers not offered in evidence, and signatures made since the signature became' a question of controversy as to the genuineness of the signature of the plaintiff, and comparison made with the signatures not admitted by the defendant to be genuine and that the papers with which the comparison is made are not in evidence for any other purpose. Which objection is overruled and defendant excepts.’
“To which question the witness answered: T would say in my judgment, they are two different hand-writes.’ ”
The objection as thus made by the appellant is not altogether free from obscurity. We think, however, that it did not present to the trial court the question *642urged by counsel on this appeal. The question here urged is stated in the brief of counsel as follows:
“The precise question here is, can a disputed signature be compared with a signature to a verified reply of non est factum, as a standard of comparison by an expert, and express an opinion on such comparison alone as to the genuineness of the disputed signature when the signature used as the standard was made for the sole and express purpose of raising the identical issue to be determined by such evidence?”
By this statement, if we understand counsel, it is sought to bring here for decision the question whether a party can call an expert to compare the signature to a paper in dispute with signatures made by the party to papers filed by him in the case; the objections suggested being that the signatures used for comparison may have been written in a disguised hand, and the evidence be therefore, in effect, self-serving.
If this is the question now sought to be raised, we are satisfied that an examination of the objection made on the trial, and which we have set out above, will show that the objection as so made did not bring the question to the attention of the court ; and, consequently, that the question now so earnestly argued by counsel was not passed upon in the ruling complained of.
The objection made on the trial is, substantially, that the affidavits proposed to be used for comparison had not been offered in evidence, and that the signatures thereto were made since the controversy began. But the fact that signatures had been made after the controversy began would not, of itself, make the comparison improper. Nothing remains in the objection made before the trial court, therefore, but that the papers had not been offered in evidence. Of this *643objection we are free to say that it does not impress us as being altogether ingenuous. The record does in fact show that the affidavits were offered in evidence, as follows:
“The plaintiff here offers in evidence the complaint and file marks thereon, the affidavit for a change of venue filed in this case, and we also offer in evidence the plaintiff’s reply to the defendant’s answer.
“The defendant objects for the reason that the papers are before the jury for all purposes anyway; and with the understanding that they are before the jury for all purposes, the offer is withdrawn.”
So far, then, as the objection made on the trial is concerned, namely, that the affidavits had not been offered in evidence, it is clear that appellant waived the question.
And so far as concerns the objection made on this appeal, namely, that appellee should not have been permitted to make comparison of the disputed paper with papers in the case signed by her, and in the signing of which the handwriting might have been simulated, “for the sole and express purpose of raising the -identical issue to be determined by such evidence,” that quéstion was not presented for the consideration of the trial court, and is therefore not one for this court to pass upon in review. This view of the case now urged by counsel, we may also add, was not considered or passed upon in the original opinion.
On the general subject of comparison of hand-writings, see Chance v. Indianapolis, etc., G. R. Co., 32 Ind. 472; Burdick v. Hunt, 43 Ind. 381; Huston v. Schindler, 46 Ind. 38; Forgey v. First Nat’l Bank, 66 Ind. 123; Shorb v. Kinzie, 80 Ind. 500; Thomas v. State, 103 Ind. 419; 1 Greenl. Ev., section 581; Best Ev., sections 232, 248; Lawson Exp. Ev., page 379; Rogers Exp. Test. (2d ed.), section 130; Harris Identifi., *644sections 383, 386, 426; 9 Am. and Eng. Ency. of Law (1st ed.), p. 279; note to Dresler v. Hard (N. Y.), 12 L. R. A. 456.
Filed April 24, 1896.
The petition is overruled.